 1 Martin E. Rosen (SBN CA 108998)
   mrosen@hinshawlaw.com
 2 Ophir Johna (SBN CA 228193)
   ojohna@hinshawlaw.com
 3 HINSHAW & CULBERTSON LLP
   633 West 5th Street, 47th Floor
 4 Los Angeles, CA 90071-2043
   Telephone: 213-680-2800
 5 Facsimile: 213-614-7399
 6 Attorneys for Plaintiff
   Transamerica Premier Life Insurance Company
 7
 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10
   TRANSAMERICA PREMIER LIFE            Case No. 2:18-cv-01855-MCE-AC
11 INSURANCE COMPANY,
                                        ORDER GRANTING THE PARTIES’
12             Plaintiff,               STIPULATION TO DISMISS ENTIRE
                                        ACTION, WITH PREJUDICE
13       vs.
                                        FRCP 41(A)
14 JASWINDER K. SAHOTA, and
   DOES 1-10,                           Complaint Filed: June 21, 2018
15
              Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   ORDER DISMISISNG ENTIRE ACTION
                                                        Case No. 2:18-cv-01855-MCE-AC
                                                                      303009723v1 1008966
 1                                         ORDER
 2
           Pursuant to the stipulation of the parties (ECF No. 13), the above-entitled
 3
     action is hereby DISMISSED in its entirety, with prejudice. Each party shall bear
 4
     her or its own attorneys’ fees and costs. The Clerk of the Court is directed to close
 5
     the case.
 6
           IT IS SO ORDERED.
 7
     Dated: January 9, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
                                                            ORDER DISMISISNG ENTIRE ACTION
                                                                 Case No. 2:18-cv-01855-MCE-AC
                                                                               303009723v1 1008966
